Judgment against James Polimeni and Rocco Michael De Lorenzo, Jimmy De Lorenzo and Rocco De Lorenzo, individually and as copartners doing business under the firm name and style of Jimmy & Rocky Fruits & Produce is unanimously reversed, on the law, and a new trial ordered, with costs to abide the event. (See Thomas v. Central Greyhound Lines, 6 A D 2d 649.) There being no opposition, this cause is consolidated with Thomas v. Central Greyhound Lines (supra). Concur— Botein, P. J., Rabin, M. M. Frank, McNally and Stevens, JJ.